     Case 21-01441-5-DMW                    Doc 7 Filed 06/29/21 Entered 06/29/21 09:10:30                     Page 1 of 1

VAN−036 Order to File Plan and Disclosure Statement and Notice of Status Conference − Rev. 02/03/2021

                              UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                           Greenville Division

IN RE:
AR Textiles Ltd                                                         CASE NO.: 21−01441−5−DMW
Suite 102
2−610 Ford Drive                                                        DATE FILED: June 28, 2021
On L6J 7W4,
CANADA                                                                  CHAPTER: 11

TaxID: 38−3974580




                                ORDER TO FILE PLAN AND DISCLOSURE STATEMENT
                                     AND NOTICE OF STATUS CONFERENCE

The debtor(s) filed a petition for relief under Chapter 11 of the Bankruptcy Code on June 28, 2021 . The
court has reviewed the case file and has determined that to ensure that the case is handled expeditiously
and economically, the debtor(s) must file a plan and disclosure statement on or before September 27,
2021. The court will review the disclosure statement when it is filed and, if acceptable, the disclosure
statement will be conditionally approved. Additionally, the hearing on approval of the disclosure statement
will be combined with the hearing on confirmation of the plan. If the court determines that the debtor's plan
provides adequate information under 11 U.S.C. § 1125(a) and 1125(f)(1) and that a separate disclosure
statement is not necessary, the court may treat the plan as the disclosure statement for the purpose of
conditional approval pursuant to Bankruptcy Rule 3017.1. The debtor(s) may use Official Form B25A,
"Plan of Reorganization in Small Business Case Under Chapter 11," and Official Form B25B, "Disclosure
Statement in Small Business Case Under Chapter 11."

A status conference pursuant to 11 U.S.C. § 105(d)(1) will be held on Monday, July 26, 2021 , at 10:00 AM
by conference telephone call. Counsel for the debtor(s) in possession and the Bankruptcy Administrator
will participate in the status conference, and any objection to the procedures outlined in this order will be
addressed at that time. To join the conference call, please dial 1−877−873−8017, and enter the access
code 4198712 # . If asked, please do not join the conference call as the host, instead, press the # key and
wait for the conference to begin. The AT & T operator will ask you to state your name when the conference
is about to begin.

At the status conference, counsel for the debtor(s) must be prepared to (1) describe the nature of the
debtor(s) business, (2) describe the reasons for filing the petition, (3) describe the debtor(s) strategy for
reorganization, (4) give an estimate of the attorney's fees and other professional fees, (5) identify
anticipated significant events in the case, (6) discuss the need for future status conferences, and (7)
identify the court location or locations most convenient for parties and counsel for proceedings to be
conducted.

SO ORDERED.

Dated: June 29, 2021

                                                                              David M. Warren
                                                                              United States Bankruptcy Judge
